By the Court, Bronson, Ch. J.
At the time of the conversation between the parties in the spring of 1843, there was no question but that the note was justly due to the defendant, and wholly unpaid. A promise, under such circumstances, that the note should be settled, could mean nothing less than that it should be paid. (Pinkerton v. Bailey, 8 Wend. 600.) This is enough without noticing the special circumstances mentioned in the case, which tend to the same conclusion.
The discharge only affects debts which the bankrupt owed at the time of presenting his petition. The note was made before that time; and the promise was made between the presentation of the petition and the granting of the discharge. It seems to be settled, that a promise made at that period will *227save the debt from the operation of the discharge. (Roberts v. Morgan, 2 Esp. 736; Brix v. Braham, 1 Bing. 281; Tooker v. Doane, 2 Hall, 538, per Jones, C. J.)
Judgment affirmed.